Exhibit 10.2

 

EXECUTION COPY

 

 

 

 

GUARANTY

 

 

by

 

 

SEACOR MARINE HOLDINGS INC.

 

 

in favor of

 

 

DNB BANK ASA, NEW YORK BRANCH,
as Security Trustee

 

 

 

 

 

 

 

September 28, 2018

 

 

--------------------------------------------------------------------------------

 

 

GUARANTY

 

This GUARANTY (this “Guaranty”), dated as of September 28, 2018, is made by
SEACOR MARINE HOLDINGS INC., a corporation incorporated and existing under the
laws of the State of Delaware (the “Parent Guarantor”), in favor of DNB BANK
ASA, New York Branch, a corporation organized under the laws of the Kingdom of
Norway (“DNB”), as security trustee (the “Security Trustee”) for the Creditors
under the Credit Agreement referred to in Recital (A) below.

 

WITNESSETH THAT:

 

WHEREAS:

 

(A)       Pursuant to the credit agreement dated as of September 26, 2018 (as
the same may be further amended, supplemented or otherwise modified from time to
time with the consent of the Parent Guarantor, the “Credit Agreement”) made by
and among, inter alios, (i) SEACOR Marine Foreign Holdings Inc. (the
“Borrower”), a corporation incorporated and existing under the laws of the
Republic of the Marshall Islands, as borrower, (ii) DNB, as facility agent (the
“Facility Agent”) and security trustee and (iii) the financial institutions
identified on Schedule 1 thereto (together with any bank or financial
institution which becomes a lender pursuant to Section 10 of the Credit
Agreement), as lenders (the “Lenders”), the Lenders have agreed to provide to
the Borrower a senior secured term loan facility in the aggregate amount of One
Hundred Thirty Million United States Dollars ($130,000,000) (the “Loan”).

 

(B)       It is a condition under the Credit Agreement that the Parent Guarantor
enter into this Guaranty and otherwise agree to be bound by the terms of this
Guaranty.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which the Parent Guarantor hereby
acknowledges, the Parent Guarantor hereby agrees as follows:

 

1.     DEFINITIONS

 

1.1     Specific Definitions. In this Guaranty, unless the context otherwise
requires:

 

“Cash Equivalents” means any of the following: (i) marketable securities (a)
issued or directly and unconditionally guaranteed as to interest and principal
by the United States Government or (b) issued by any agency of the United States
the obligations of which are backed by the full faith and credit of the United
States, in each case maturing within one (1) year after such date; (ii)
marketable direct obligations issued by any state of the United States or any
political subdivision of any such state or any public instrumentality thereof,
in each case maturing within one (1) year after such date and having, at the
time of the acquisition thereof, a rating of at least A-1 from S&P or at least
P-1 from Moody’s; (iii) commercial paper maturing no more than three (3) months
from the date of creation thereof and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv)
certificates of deposit or bankers’ acceptances maturing within three (3) months
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof or the
District of Columbia that (a) is at least “adequately capitalized” (as defined
in the regulations of its primary federal banking regulator) and (b) has Tier 1
capital (as defined in such regulations) of not less than $1,000,000,000; and
(v) shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above, (b) has net assets of not less than $5,000,000,000, and (c)
has the highest rating obtainable from either S&P or Moody’s;

 

 

--------------------------------------------------------------------------------

 

 

“Cash and Cash Equivalents” means, on any date of determination, the sum of (a)
cash and (b) Cash Equivalents, in each case that are held by the Parent
Guarantor and its Subsidiaries on a consolidated basis free and clear of all
Liens (other than Liens pursuant to the Transaction Documents and any statutory
Liens in favor of a bank (including rights of set-off) incurred in the ordinary
course of business on deposit accounts maintained with such bank and cash and
Cash Equivalents in such accounts;

 

“Consolidated Book Equity” means the consolidated book equity of the Parent
Guarantor, calculated in accordance with GAAP and reflected on the balance sheet
of the Parent Guarantor;

 

“Consolidated EBITDA” means, for any accounting period, the consolidated net
income of the Parent Guarantor and its Subsidiaries on a consolidated basis for
that accounting period:

 

 

(a)

plus, to the extent reducing consolidated net income, the sum, without
duplication, of:

 

 

(i)

provisions for all federal, state, local and foreign income taxes and any tax
distributions;

        (ii) Consolidated Net Interest Expense; and

 

 

(iii)

depreciation, depletion, amortization of intangibles and other non-cash charges
or non-cash losses (including non-cash transaction expenses and the amortization
of debt discounts) and any extraordinary losses;

 

 

(b)

minus, to the extent added in computing the consolidated net income of the
Parent Guarantor for that accounting period, any non-cash income or non-cash
gains (excluding any such non cash gain to the extent it represents the reversal
of an accrual or reserve for potential cash item in any prior period);

 

“Consolidated Net Interest Expense”     means the aggregate of all interest
payments in respect of outstanding Indebtedness thereof that are due from the
Parent Guarantor and its Subsidiaries on a consolidated basis during the
relevant accounting period, determined on a consolidated basis in accordance
with GAAP and as shown in the consolidated statements of income for the Parent
Guarantor;

 

“Financial Covenants” means the covenants set forth in Section 4(a)(xiv),
Section 4(a)(xv) and Section 4(a)(xvi) of this Guaranty.

 

“Gross Interest Bearing Debt” means, on any date of determination, the total
amount of Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis outstanding on such date minus the aggregate amount of
Indebtedness under all Warehouse Financing Facilities and the Chase Facility;

 

“Lease Obligations” means the amount of all lease or charter obligations
calculated in accordance with GAAP and reflected on the balance sheet of any
Credit Party;

 

2

--------------------------------------------------------------------------------

 

 

“Total Capital” means the sum of the liabilities (other than Indebtedness under
all Warehouse Financing Facilities and the Chase Facility) and shareholders’
equity of the Parent Guarantor and its Subsidiaries on consolidated basis, in
each case determined in accordance with GAAP; and

 

“Total Debt” means the sum of Gross Interest Bearing Debt and Lease Obligations
of the Parent Guarantor and its Subsidiaries.

 

“Unconsolidated JV Investments” means the amount of “investments, at equity, and
advances to 50% or less owned companies” reflected on the consolidated balance
sheet of the Parent Guarantor excluding any increase to such amount after June
30, 2018 in respect of any profits of such companies.

 

1.2     Defined Expressions. Unless otherwise defined herein, terms defined in
the Credit Agreement shall have the same meanings when used herein, including in
the preamble and recitals hereof.

 

2.     GUARANTY

 

(a)     The Parent Guarantor hereby unconditionally and irrevocably:

 

(i)     guarantees to the Security Trustee for the account of the Creditors, as
a primary obligor and not merely as a surety, punctual payment and performance
by the Borrower and each other Credit Party of all their respective payment and
performance obligations under the Transaction Documents;

 

(ii)     undertakes with the Security Trustee on behalf of the Creditors that
whenever the Borrower or any other Credit Party does not pay any amount (whether
for principal, interest, fees, expenses or otherwise) when due (whether at
stated maturity, by acceleration or otherwise) under or in connection with any
Transaction Document, the Parent Guarantor shall immediately on demand pay that
amount as if it were the primary obligor; and

 

(iii)     agrees with the Security Trustee on behalf of the Creditors that if
any obligation guaranteed by it is or becomes unenforceable, invalid or illegal,
it will, as an independent and primary obligation, indemnify that Creditor
immediately on demand against any cost, loss or liability it incurs as a result
of the Borrower or any other Credit Party not paying any amount which would, but
for such unenforceability, invalidity or illegality, have been payable by it
under any Transaction Document on the date when it would have been due. The
amount payable by such Parent Guarantor under this indemnity will not exceed the
amount it would have had to pay under this Guaranty if the amount claimed had
been recoverable on the basis of a guarantee (all obligations referred to in
clauses (i) through (iii) above are herein referred to as the “Obligations”).

 

3

--------------------------------------------------------------------------------

 

 

(b)     This Guaranty is a guaranty of payment and not of collection and the
Parent Guarantor expressly agrees that it shall not be necessary or required
that any of the Creditors exercise any right, assert any claim or demand or
enforce any remedy whatsoever against the Borrower or any of the other Credit
Parties or any other Person before or as a condition to the obligations of the
Parent Guarantor hereunder. This Guaranty is a primary obligation of the Parent
Guarantor and shall be an absolute, unconditional, present, and continuing
obligation and shall not be subject to any counterclaim, setoff, deduction,
diminution, abatement, recoupment, suspension, deferment, reduction, or defense
based on any claim the Parent Guarantor or any other person may have against the
Borrower, any of the Credit Parties or any other person, and shall not be
released, discharged or affected by any circumstance whatsoever, including
without limitation: (a) the unenforceability, invalidity, irregularity or lack
of genuineness of the Credit Agreement, the Note, any other Transaction Document
or any of the obligations under the Credit Agreement, the Note and the other
Transaction Documents; (b) any amendment, modification, termination, or removal
of, or addition or supplement to, the Credit Agreement, the Note or any other
Transaction Document, or any change in time, manner, or place of payment or
performance of any Obligation; (c) any assignment, mortgage, release, exchange,
addition, or transfer of any Collateral; (d) any failure, refusal, omission or
delay on the part of the Borrower, any of the Credit Parties or any other Person
to conform or comply with any term of the Credit Agreement, the Note or any
other Transaction Document or any other agreement; (e) any waiver, consent,
extension, indulgence, surrender, settlement, subordination, release,
compromise, or other agreement, or the exercise or non-exercise of any right or
remedy thereunder, with or without consideration; (f) the occurrence and/or
continuance of any bankruptcy, insolvency, reorganization, liquidation,
arrangement, adjustment of debt, relief of debtors, dissolution, or similar
proceeding with respect to the Borrower, any of the Credit Parties, or any other
Person, including without limitation any modification of the Borrower’s
obligations under the Credit Agreement, the Note or any other Transaction
Document in connection with any such proceeding; (g) any defect in the title,
condition, compliance with specifications, design, operation, or fitness for use
of, or any damage to or loss of, or governmental prohibition or restriction,
condemnation, requisition, or seizure of, any Collateral for any reason; (h) any
merger, consolidation, restructuring, termination of existence, sale of assets,
or change in the ownership of any membership interests or shares of capital
stock of either of the Borrower or the Parent Guarantor; (i) any present or
future law, regulation, or order in any jurisdiction (whether of right or in
fact) or any agency thereof affecting any term of any Obligation or any rights
of any of the Creditors with respect thereto, including, without limitation, any
law, regulation or order purporting to vary the terms of payment or to restrict
the right or power of the Borrower or of the Parent Guarantor to make payment of
its Obligations to the Creditors; or (j) any other circumstances whatsoever
which might otherwise constitute a defense available to, or a discharge of, the
Borrower or the Parent Guarantor.

 

3.     REPRESENTATIONS AND WARRANTIES

 

(a)     The Parent Guarantor hereby makes all of the representations and
warranties expressly applicable to the Parent Guarantor set forth in Section 2
of the Credit Agreement as if they were set forth in this Guaranty.

 

4.     COVENANTS

 

(a)     The Parent Guarantor hereby covenants and undertakes with the Security
Trustee on behalf of the Creditors that from the date hereof and so long as any
principal, interest or other monies are owing by the Credit Parties under or in
connection with the Credit Agreement, the Note, the other Transaction Documents,
or any of them, it will:

 

(i)     duly perform and observe the terms of this Guaranty;

 

(ii)     obtain every consent and do all other acts and things which may from
time to time be necessary or advisable for the continued due performance of all
its obligations under this Guaranty and, if this Guaranty shall, in the
reasonable opinion of the Creditors, at any time be deemed by the Creditors for
any reason insufficient in whole or in part to carry out the purposes of this
Guaranty hereof, it will execute or cause to be executed such other and further
assurances and documents as in the reasonable opinion of the Creditors may be
required in order to accomplish the purposes of this Guaranty;

 

4

--------------------------------------------------------------------------------

 

 

(iii)     promptly upon any Responsible Officer of the Parent Guarantor
obtaining actual knowledge thereof, inform the Facility Agent of the occurrence
of (a) any Default or Event of Default, (b) any litigation, arbitration or
governmental proceeding pending or threatened in writing against it not
previously disclosed to the Lenders or any development in respect of a
previously disclosed litigation, arbitration or governmental proceeding, which
if adversely determined could reasonably be expected to have a Material Adverse
Effect, including but not limited to, in respect of any Environmental Claim or
any judgment entered against it and (c) any other event or condition which is
reasonably likely to have a Material Adverse Effect;

 

(iv)     deliver to the Facility Agent:

 

(1)     as soon as available but not later than one hundred twenty (120) days
after the end of each fiscal year of the Parent Guarantor ending after the
Closing Date, complete copies of the consolidated financial reports of the
Parent Guarantor (together with a calculation of Cash and Cash Equivalents and a
Compliance Certificate), all in reasonable detail, which shall include at least
the consolidated balance sheet of the Parent Guarantor as of the end of such
year and the related consolidated statements of income and sources and uses of
funds for such year, which shall be audited reports prepared by an Acceptable
Accounting Firm;

 

(2)     as soon as available but not later than sixty (60) days after the end of
each of the first three full quarters of each fiscal year of the Parent
Guarantor ending after the Closing Date, a quarterly interim consolidated
balance sheet of the Parent Guarantor (together with a Compliance Certificate),
and the related consolidated profit and loss statements and sources and uses of
funds, all in reasonable detail, unaudited, but accompanied by the certification
of the chief executive officer, chief financial officer or controller of the
Parent Guarantor that such financial statements fairly present the financial
condition of Parent Guarantor as at the dates indicated, subject to changes
resulting from audit and normal year-end adjustments;

 

(3)     as soon as they become available, but in any event prior to each fiscal
year beginning after the Closing Date, the consolidated budget including the
annual cash flow projections of the Parent Guarantor; and

 

(4)     such other information and data with respect to Parent Guarantor or any
of its Subsidiaries as from time to time may be reasonably requested by the
Facility Agent or any Lender;

 

provided that any delivery requirement under this Section 4(a)(iv) shall be
deemed satisfied by the posting of such information, materials or reports as
applicable on EDGAR or any successor website maintained by the SEC;

 

5

--------------------------------------------------------------------------------

 

 

(v)     except as otherwise permitted by the Credit Agreement or hereunder, do
or cause to be done all things necessary to preserve and keep its separate
identity and existence under the laws of its jurisdiction of incorporation and
all licenses, franchises, permits and assets necessary to the conduct of its
business;

 

(vi)     at all times keep proper books of record and account into which full
and correct entries shall be made in accordance with GAAP;

 

(vii)     pay and discharge all taxes, assessments and governmental charges or
levies imposed upon its income or property prior to the date upon which
penalties attach thereto; provided, however, that it shall not be required to
pay and discharge, or cause to be paid and discharged, any such tax, assessment,
charge or levy so long as the legality thereof shall be contested in good faith
and by appropriate proceedings or other acts and it shall set aside on its books
adequate reserves with respect thereto;

 

(viii)     allow, upon ten (10) Banking Days’ notice from the Facility Agent,
any representative or representatives designated by the Facility Agent, subject
to applicable laws and regulations, at normal business hours, to visit and
inspect any of its properties, and, on request and subject to customary
confidentiality arrangements, to examine its books of account, records, reports,
agreements and other papers and to discuss its affairs, finances and accounts
with its officers; provided that (i) the Facility Agent shall only be allowed to
conduct one such inspection per calendar year prior to the occurrence of an
Event of Default and an unlimited amount of inspections during the continuance
of an Event of Default; and (ii), the foregoing inspections by the Facility
Agent shall not unreasonably interfere with the conduct of the Parent
Guarantor’s or any of its Subsidiary’s business (unless, with respect to
Transaction Parties only, an Event of Default has occurred and is continuing);

 

(ix)     except where failure to comply would not alone or in the aggregate
result in a Material Adverse Effect, do or cause to be done, all things
necessary to materially comply with all contracts or agreements to which it is a
party, and all laws, and the rules and regulations thereunder, applicable to it,
including, without limitation, those laws, rules and regulations relating to
employee benefit plans and environmental matters;

 

(x)     promptly upon the occurrence of any of the following conditions, provide
to the Facility Agent notice thereof, specifying in reasonable detail the nature
of such condition: (a) its receipt of any written communication that alleges
that it is not in compliance with any applicable Environmental Law or
Environmental Approval, if such failure to comply would reasonably be expected
to have a Material Adverse Effect, (b) any Environmental Claim pending or
threatened against it, which would reasonably be expected to have a Material
Adverse Effect, or (c) any release, emission, discharge or disposal of any
Material of Environmental Concern that would reasonably be expect to form the
basis of any Environmental Claim against it, if such Environmental Claim could
reasonably be expected to have a Material Adverse Effect. Upon the written
request by the Facility Agent, it will submit to the Facility Agent at
reasonable intervals, a report providing an update of the status of any issue or
claim identified in any notice or certificate required pursuant to this
subsection 4(a)(x);

 

(xi)     forthwith upon learning of the existence or occurrence of any ERISA
Funding Event, ERISA Termination Event, Foreign Termination Event or Foreign
Underfunding that, when taken together with all other ERISA Funding Events,
ERISA Termination Events, Foreign Termination Events and Foreign Underfundings
that exist or have occurred, or which could reasonably be expected to exist or
occur, could reasonably be expected to result in a liability to the Parent
Guarantor in the aggregate in excess of $5,000,000, furnish or cause to be
furnished to the Facility Agent written notice thereof;

 

6

--------------------------------------------------------------------------------

 

 

(xii)     provide all documentation reasonably requested by Lenders in
connection with their know your customer requirements;

 

(xiii)     remain, and instruct each Subsidiary of the Parent Guarantor who is a
Security Party, any Vessel Manager who is a Transaction Party and any Related
Party thereof to remain, in compliance with applicable Sanctions Laws and
Anti-Money Laundering Laws;

 

(xiv)     at all times maintain a minimum balance of Cash and Cash Equivalents
equal to the greater of (i) Thirty Five Million Dollars ($35,000,000) and (ii)
7.5% of Total Debt;

 

(xv)     maintain as of the last day of each fiscal quarter of each fiscal year
of the Parent Guarantor a ratio of (x) Gross Interest Bearing Debt to (y) Total
Capital not exceeding 60%; and

 

(xvi)     maintain as of the last day of each fiscal quarter described below a
ratio of (x) Consolidated EBITDA to (y) Consolidated Net Interest Expense of not
less than:

 

(1)     2.00:1.00 for the four consecutive fiscal quarters ending on March 31,
2020 through the four consecutive fiscal quarters ending on June 30, 2020,

 

(2)     2.50:1.00 for the four consecutive fiscal quarters ending on September
30, 2020 through the four consecutive fiscal quarters ending on December 31,
2020, and

 

(3)     3.00:1.00 for each four consecutive fiscal quarters of the Parent
Guarantor thereafter;

 

provided, that notwithstanding the foregoing, if on any date on which the ratio
under this Section 4(a)(xvi) is to be tested, Consolidated EBITDA is less than,
but at least 20% of, the amount necessary for the Parent Guarantor to be in
compliance with the required ratio level applicable for such date, the Parent
Guarantor may (A) cause to be contributed an amount of Cash and Cash Equivalents
(which shall be through the sale or issuance of equity of the Parent Guarantor
or any other capital contribution to the Parent Guarantor) or (B) designate an
existing amount of Cash and Cash Equivalents in excess of the Cash and Cash
Equivalents that the Parent Guarantor is required to maintain under Section
4(a)(xiv) (the “Cure Amount” and, such contribution or designation, the “Cure
Right”) as an increase to Consolidated EBITDA for such testing period and for
calculating Consolidated EBITDA in each subsequent testing period which includes
the fiscal quarter for which the Cure Right is exercised; provided, further,
that (i) the Parent Guarantor shall have provided notice to the Facility Agent
that it is exercising the Cure Right, (ii) such amounts are contributed or
designated, as the case may be, on or prior to the fifteenth (15th) Banking Day
after each such testing date (it being understood and agreed that until such
date, neither the Facility Agent nor any Lender shall be permitted to exercise
any rights on account of any actual or prospective breach of this Section
4(a)(xvi) and that such breach shall be deemed cured immediately upon the
contribution or designation of the Cure Amount), (iii) the Cure Amount for any
fiscal quarter does not exceed the aggregate amount necessary to cure the
shortfall under this Section 4(a)(xvi) for such fiscal quarter, (iv) Cash and
Cash Equivalents contributed or designated as a Cure Amount in any fiscal
quarter shall not be used as a Cure Amount in any of the three consecutive
fiscal quarters immediately following such fiscal quarter and (v) in each period
of four consecutive fiscal quarters, there shall be at least two (2) fiscal
quarters in which no Cure Right is exercised and the Cure Right shall not be
exercised in more than five (5) fiscal quarters over the term of this Guaranty.

 

7

--------------------------------------------------------------------------------

 

 

(b)     The Parent Guarantor hereby covenants and undertakes with the Security
Trustee on behalf of the Creditors that, from the date hereof and so long as any
principal, interest or other monies are owing by any of the Credit Parties under
or in connection with the Credit Agreement, the Note, the other Transaction
Documents or any of them, it will not, without the prior written consent of the
Security Trustee on behalf of the Creditors other than as expressly permitted by
the terms of the Credit Agreement and the other Security Documents:

 

(i)     create, assume or permit to exist, or permit any of its Subsidiaries to
create, assume or permit to exist, any Lien (other than Permitted Liens) upon
any property or assets of such Subsidiary that are subject to a Lien pursuant to
the Security Documents;

 

(ii)     make any new Investment in any Person which is not a Subsidiary of the
Parent Guarantor and which is not consolidated on the balance sheet of the
Parent Guarantor if, before or after giving effect to such Investment:

 

(1)     there shall have occurred an Event of Default described in sub-sections
(a) and (j) of Section 8.1 of the Credit Agreement that is continuing,

 

(2)     the Parent Guarantor shall not be in compliance with the Financial
Covenants, or

 

(3)     the aggregate amount of Unconsolidated JV Investments shall exceed 30%
of the Consolidated Book Equity of the Parent Guarantor;

 

(iii)     ensure that the aggregate amount of all Lease Obligations incurred by
the Parent Guarantor and its Subsidiaries shall not exceed $75,000,000;

 

(iv)     enter into any transaction with an Affiliate, other than on an
arms-length basis other than transactions for its benefit; provided, that the
foregoing restriction shall not apply to (i) any transaction between or among
the Parent Guarantor and any other Credit Party; (ii) reasonable and customary
fees paid to members of the board of directors (or similar governing body) of
the Parent Guarantor and its Subsidiaries; (iii) compensation arrangements for
officers and other employees of the Parent Guarantor and its Subsidiaries
entered into in the ordinary course of business; (iv) transactions expressly
permitted by the Credit Agreement, including but not limited to the extension of
Intercompany Debt pursuant to Section 9.2(n)(ii) thereof and (v) other affiliate
transactions existing on the Closing Date and set forth on Schedule 6 of the
Credit Agreement;

 

(v)     materially change the nature of its business or commence any business
materially different from its current business;

 

8

--------------------------------------------------------------------------------

 

 

(vi)     change its name or principal place of business unless the Facility
Agent shall have received five (5) Banking Days’ prior written notice of such
change;

 

(vii)     make any Restricted Payment unless both before and after giving effect
thereto, (1) there shall not have occurred an Event of Default that is
continuing and (2) the Parent Guarantor and its Subsidiaries are in compliance
with the Financial Covenants; provided, that no dividends or distributions may
be made by the Parent Guarantor within two (2) years from the date hereof; and
provided further, that in the event a Cure Amount is contributed or designated
in connection with the Parent Guarantor’s exercise of the Cure Right, no
dividends or distributions may be made by the Parent Guarantor unless and until
the Financial Covenants are satisfied without giving effect to such Cure Amount;

 

(viii)     consolidate with, or merge into, any corporation or other entity, or
merge any corporation or other entity into it or enter into any demerger,
amalgamation, consolidation or corporate reconstruction or restructuring;

 

(ix)     change its fiscal year (other than as may be required to conform to
GAAP);

 

(x)     sell, assign, transfer, pledge or otherwise convey or dispose of any of
its shares of or interest in any of the other Credit Parties or allow any
Security Party to do the same;

 

(xi)     create, incur, issue, or otherwise become directly or indirectly liable
for, or permit any of its Subsidiaries to incur issue, or otherwise become
directly or indirectly liable for, any Indebtedness, other than the following:

 

(1)     Permitted Indebtedness;

 

(2)     in the case of any Subsidiary of the Parent Guarantor that is not a
Credit Party, any Indebtedness existing on the date hereof that is non-recourse
to the Parent Guarantor, including, without limitation, the Chase Facility;

 

(3)     Indebtedness of any Subsidiary of the Parent Guarantor that is not a
Credit Party (other than Indebtedness extended to such Subsidiary by the Parent
Guarantor or any Subsidiary of the Parent Guarantor), so long as the aggregate
amount of all such Indebtedness shall not exceed 30% of Consolidated Book Equity
of the Parent Guarantor (excluding for this purpose (x) all Lease Obligations of
such Subsidiary, (y)any Indebtedness described in Section 4(b)(xi)(2) and (z)
normal trade credits in the ordinary course of business); and

 

9

--------------------------------------------------------------------------------

 

 

(4)     in the case of the Parent Guarantor, additional Indebtedness, so long as
(1) both before and after giving effect thereto (x) no Event of Default
described in sub-sections (a) and (j) of Section 8.1 of the Credit Agreement
shall have occurred and be continuing and (y) the Parent Guarantor shall be in
compliance with the Financial Covenants and (2) the final maturity date for such
Indebtedness is more than 91 days after the Final Payment Date; provided, that
the foregoing restriction shall not apply to Indebtedness incurred in the
ordinary course of business, including Indebtedness in respect of or arising
from (i) non-speculative interest rate hedges and foreign exchange transactions,
(ii) letters of credit or similar instruments, or (iii) contracts entered into
with respect to the chartering of vessels or the acquisition of equipment (other
than any vessel),

 

(xii)     (1) engage in a trade or financial transaction or other dealing with
any individual, entity or Sanctioned Country that would violate Sanctions Laws;
or (2) use any proceeds from the Loan, directly or, to its knowledge,
indirectly, (A) to fund any trade or business involving any Blocked Person
(except to the extent licensed or approved by OFAC or other applicable
Governmental Authority), or (B) for the purpose of engaging in any activities
that would result in a violation of Sanctions Laws or Anti-Money Laundering Laws
by any Credit Party;

 

(xiii)     allow any Change of Control to occur under paragraphs (b), (c) or (d)
of the defined term “Change of Control”; or

 

(xiv)     create, assume or permit to exist, any Lien on any of the Equity
Interests of the Borrower without the consent of the Lenders.

 

5.     PAYMENTS

 

5.1     Payment. All payments by the Parent Guarantor under this Guaranty shall
be made in the same manner as the Borrower is required to make payments under
the Credit Agreement as specifically set forth therein.

 

(b)     On all sum or sums for which the Parent Guarantor is liable hereunder
interest shall be due at the Default Rate specified in Section 6 in the Credit
Agreement from the due date thereof under the Credit Agreement until the date of
payment of such amount by the Parent Guarantor.

 

10

--------------------------------------------------------------------------------

 

 

5.2     Taxes; Withholdings. Should the Parent Guarantor be compelled by law,
regulation, decree, order or stipulation to make any deduction or withholding on
account of any present or future taxes (including, without limitation, property,
sales, use, consumption, franchise, capital, occupational, license, value added,
excise, stamp, levies and imposts taxes and customs and other duties),
assessments, fees (including, without limitation, documentation, license, filing
and registration fees), deductions, withholdings and charges, of any kind or
nature whatsoever, together with any penalties, fines, additions to tax or
interest thereon, however imposed, withheld, levied, or assessed by any country
or governmental subdivision thereof or therein, any international authority or
any other taxing authority (“Taxes”) from any payment due under this Guaranty
for the account of the Creditors, the sum due from the Parent Guarantor in
respect of such payment shall be increased by such additional amounts necessary
to ensure that, after the making of such deduction or withholding with respect
to Taxes, each of the Creditors receives a net sum equal to the sum which it
would have received had no such deduction or withholding with respect to Taxes
been made and the Parent Guarantor shall indemnify each of the Creditors against
any losses or costs incurred by it by reason of any failure of the Parent
Guarantor to make any such deduction or withholding or by reason of any such
additional payment not being made to the relevant Creditor on the due date for
such payment. The Parent Guarantor will deliver to the relevant Creditor
evidence satisfactory to such Creditor including all relevant tax receipts that
such Tax has been duly remitted to the appropriate authority. Notwithstanding
the preceding sentence, the Parent Guarantor shall not be required to pay
additional amounts or otherwise indemnify any Creditor for or on account of:

 

(i)     Taxes based on or measured by the overall net income of any Creditor or
Taxes in the nature of franchise taxes or taxes for the privilege of doing
business imposed by any jurisdiction or any political subdivision or taxing
authority therein unless such are imposed as a result of the activities of the
Credit Parties within the relevant taxing jurisdiction; or

 

(ii)     Taxes imposed by any jurisdiction or any political subdivision or
taxing authority therein on such Creditor that would not have been imposed but
for such Creditor's being organized in or conducting business in or maintaining
a place of business in the relevant taxing jurisdiction, or engaging in
activities or transactions in the relevant taxing jurisdiction that are
unrelated to the transactions contemplated by the Credit Agreement, but only to
the extent such Taxes are not imposed as a result of the activities of the
Credit Parties within the relevant taxing jurisdiction or the legal status of
the Credit Parties under the laws of the taxing jurisdiction.

 

5.3     Delivery of Tax Forms. Section 7.4 of the Credit Agreement (Delivery of
Tax Forms) is incorporated herein by reference with necessary changes to
substitute the Parent Guarantor for the Borrower.

 

5.4     FATCA Information; FATCA Withholding. Sections 7.5 and 7.6 of the Credit
Agreement (FATCA Information) and (FATCA Withholding), respectively, are
incorporated herein by reference with necessary changes to substitute the Parent
Guarantor for the Borrower.

 

6.     PRESERVATION OF RIGHTS

 

(a)     The Parent Guarantor hereby consents that from time to time, without
notice to or further consent of the Parent Guarantor, the time for the
performance and/or observance by the Credit Parties, or any of them, of any of
the agreements, covenants or conditions in the Credit Agreement, the Note or the
other Transaction Document, or any of them, on the part of the Credit Parties,
or any of them, to be performed and/or observed may be waived or the time of
performance thereof extended by any of the Creditors and payment of any sums
owing or payable under any such document may be extended or any such document
may be renewed in whole or in part or modified in any respect or any collateral
or arrangement provided for by any such document as security for any obligation
contemplated by any such document may be exchanged, surrendered, released or
otherwise dealt with as the Creditors may determine, that the time for the
making of any payment of any obligation hereby guaranteed may be accelerated in
accordance with any agreement between any of the Creditors and the Credit
Parties, or any of them, and that any of the acts mentioned in any of said
documents may be done and that any document or security therefor may be released
in whole or in part without affecting the obligations of the Parent Guarantor
hereunder.

 

11

--------------------------------------------------------------------------------

 

 

(b)     The Parent Guarantor hereby waives, to the extent permitted by
applicable law: (i) any notice required by law or otherwise to preserve any
rights hereunder or under the Credit Agreement, the Notes or any other
Transaction Document against the Parent Guarantor or against the Credit Parties,
or any of them, including without limitation: (A) acceptance, presentment,
demand, protest, or proof of nonperformance of any Obligation, (B) notice of the
sale of any Collateral or the transfer the Credit Parties, or any of them, of
any interest in any Collateral or the Credit Agreement, the Notes or any other
Transaction Document, (C) notice of the acceptance of this Guaranty and of any
change in any of the Credit Parties’ financial condition, (D) notices of the
creation, renewal, extension, or accrual of any Obligation or any of the matters
referred to in Section 2 hereof, or any notice of or proof of reliance by any of
the Creditors upon this Guaranty or acceptance of this Guaranty (the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted, incurred or renewed, extended, amended or waived in reliance upon
this Guaranty and all dealings between the Credit Parties or the Parent
Guarantor and the Creditors shall be conclusively presumed to have been had or
consummated in reliance upon this Guaranty), and (E) notices which may be
required by statute, rule of law or otherwise, now or hereafter in effect, to
preserve intact any rights of any of the Creditors against the Parent Guarantor;
(ii) the prior exercise of any remedy contained in the Credit Agreement, the
Notes or any other Transaction Document or otherwise available to the Creditors;
(iii) any requirement of diligence on the part of any Person including without
limitation diligence in making any claim or commencing suit hereon or on the
Credit Agreement, the Notes or any other Transaction Document, and any
requirement to mitigate damages or exhaust remedies under the Credit Agreement,
the Notes or any other Transaction Document; (iv) the right to interpose all
substantive and procedural defense of the law of guaranty, indemnification,
suretyship, or other applicable law except the defense of prior payment or prior
performance by any of the Credit Parties or the Parent Guarantor of the
Obligations; (v) all rights and remedies accorded by applicable laws to
guarantors or sureties, including any extension of time conferred by any law now
or hereafter in effect; (vi) any right or claim of right to cause a marshaling
of any of the Credit Parties’ assets or to cause any of the Creditors to proceed
against any of the Credit Parties or any collateral held by any of the Creditors
at any time or in any particular order; (vii) rights to the enforcement,
assertion, or exercise by any of the Creditors of any right, power, privilege,
or remedy conferred herein or in the Credit Agreement, the Notes or any other
Transaction Document or otherwise; (viii) notices of the sale, transfer or other
disposition of any right, title to, or interest in the Credit Agreement, the
Notes or any other Transaction Document; and (ix) any other right whatsoever
which might otherwise constitute a discharge, release, or defense of the Parent
Guarantor hereunder or of any of the Credit Parties under the Credit Agreement,
the Notes or any other Transaction Document or which might otherwise limit
recourse against the other Credit Parties. No failure to exercise and no delay
in exercising, on the part of any of the Creditors, any right, power, or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, or privilege preclude any other or further
exercise thereof, or the exercise of any other power or right. The obligations
of the Parent Guarantor hereunder shall not be affected by receipt by any of the
Creditors of any proceeds of any security at any time held by any of the
Creditors. The rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law.

 

(c)     The Parent Guarantor agrees that so long as any of the Credit Parties
remains under any actual or contingent liability under the Credit Agreement, the
Notes and the other Transaction Documents any rights which the Parent Guarantor
may at any time have by reason of the performance by the Parent Guarantor of its
obligations hereunder (a) to be indemnified by any of the Credit Parties and/or
(b) to claim any contribution from the Borrower or any other guarantor of the
Borrower’s obligations under the Credit Agreement, the Notes or the other
Transaction Documents and/or (c) to take the benefit (in whole or in part) of
any security taken pursuant to this Guaranty or the Credit Agreement, the Notes
or any other Transaction Documents by, all or any of the persons to whom the
benefit of the Parent Guarantor's obligations are given, shall be exercised by
the Parent Guarantor in such manner and upon such terms as the Creditors may
require and further agrees to hold any monies at any time received by it as a
result of the exercise of any such rights or otherwise for and on behalf of and
to the order of the Creditors for application in or towards payment of any sums
at any time owed by the Credit Parties under the Credit Agreement, the Notes or
the other Transaction Documents.

 

12

--------------------------------------------------------------------------------

 

 

(d)     The Parent Guarantor further agrees that its liabilities hereunder shall
be unconditional irrespective of any other circumstance which might otherwise
constitute a discharge at law or in equity of a guarantor or surety. The Parent
Guarantor further guarantees that all payments made by the Borrower, the Parent
Guarantor, the other Credit Parties or any of them, to any of the Creditors on
any obligation hereby guaranteed will, when made, be final and agrees that, if
any such payment is recovered from, or repaid by, any of the Creditors in whole
or in part in any bankruptcy, insolvency or similar proceeding instituted by or
against the Borrower, the Parent Guarantor, the other Credit Parties, or any of
them, this Guaranty shall continue to be fully applicable to such obligation to
the same extent as though the payment so recovered or repaid had never been
originally made on such obligation.

 

(e)     The Creditors may enforce the obligations of the Parent Guarantor
hereunder without in any way first pursuing or exhausting any other rights or
remedies which the Creditors may have against any of the other Credit Parties,
or against any other person, firm or corporation, or against any security any of
the Creditors may hold.

 

(f)     The Parent Guarantor hereby irrevocably waives all rights of subrogation
(whether contractual, under Section 509 of Title 11 of the United States Code
entitled “Bankruptcy” as now or hereafter in effect, or any successor thereto
(herein called the “Bankruptcy Code”), under common law, or otherwise) to the
claims of any of the Creditors against the Credit Parties, or any of them, and
all contractual, statutory or common law rights of contribution, reimbursement,
indemnification and similar rights and “claims” (as such term is defined in the
Bankruptcy Code) against the Credit Parties, or any of them, which arise in
connection with, or as a result of, this Guaranty, until such time as the
obligations of the Credit Parties under or in connection with the Credit
Agreement, the Notes and the other Transaction Documents have been indefeasibly
paid in full.

 

(g)     The Parent Guarantor shall not assign, transfer, hypothecate or dispose
of any claim that it has or may have against the Credit Parties, or any of them,
while any indebtedness of the Credit Parties to any of the Creditors remains
unpaid, without the written consent of the Creditors.

 

(h)     Any delay in or failure to exercise any right or remedy of any of the
Creditors shall not be deemed a waiver of any obligation of the Parent Guarantor
or right of any of the Creditors. This Guaranty may be modified, and the
Creditors’ rights hereunder waived, only by an agreement in writing signed by
the Creditors.

 

(i)     Notice of acceptance by the Creditors of this Guaranty and of the
incurring of any or all of the obligations hereby guaranteed is hereby waived by
the Parent Guarantor, and this Guaranty and all of the terms and provisions
hereof shall immediately be binding upon the Parent Guarantor from the date of
execution hereof.

 

7.     BENEFIT OF GUARANTY; ASSIGNMENT

 

This Guaranty shall inure to the benefit of the Creditors, their successors and
assigns, and shall bind the successors and assigns of the Parent Guarantor.

 

8.     WAIVER OF JURY TRIAL; GOVERNING LAW; JURISDICTION

 

EACH OF THE PARENT GUARANTOR AND, BY ITS ACCEPTANCE HEREOF, THE SECURITY TRUSTEE
AND EACH OF THE OTHER CREDITORS, HEREBY WAIVES TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR BENEFICIARY HEREOF ON
ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY.

 

13

--------------------------------------------------------------------------------

 

 

TO THE EXTENT THAT THE PARENT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS (WHETHER
THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION
OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT TO ITSELF
OR ITS PROPERTY, THE PARENT GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

 

THIS GUARANTY AND ALL RIGHTS, OBLIGATIONS AND LIABILITIES ARISING HEREUNDER
SHALL BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Unless the context otherwise requires, all terms used herein which are defined
in the New York Uniform Commercial Code shall have the meanings therein stated.

 

Any legal action or proceeding against the Parent Guarantor with respect to this
Guaranty or the obligations guaranteed hereby may be brought in the courts of
the State of New York, United States of America, the United States Federal
Courts in such State, or in the courts of any other appropriate jurisdiction, as
the Creditors may elect, and the Parent Guarantor hereby irrevocably submits to
the jurisdiction of such courts for the purpose of any such action or
proceeding. The Parent Guarantor hereby agrees that service of process in any
such action or proceeding brought in New York may be made upon it by serving a
copy of the summons and other legal process in any such action or proceeding on
the Parent Guarantor by mailing or delivering the same by hand to the Parent
Guarantor at the address indicated for notices in Section 9 hereof. The service,
as herein provided, of such summons or other legal process in any such action or
proceeding shall be deemed personal service and accepted by the Parent Guarantor
as such, and shall be legal and binding by the Parent Guarantor for all the
purposes of any such action or proceeding. In the event that the Parent
Guarantor shall not be conveniently available for such service, the Parent
Guarantor hereby irrevocably appoints Farkouh, Furman & Faccio, LLP, 460 Park
Avenue, New York, NY 10022, Attention: Fred Farkouh as its agent for service of
process in respect of the proceeding before such courts (and agrees that service
on such agent shall be deemed personal service).

 

9.     NOTICES

 

Notices and other communications hereunder shall be in writing and may be given
or made by facsimile as follows:

 

If to the Parent Guarantor:

 

c/o SEACOR Marine Holdings Inc.
7910 Main St. 2nd Floor
Houma, Louisiana 70360
Attention: Jesus Llorca, Chief Financial Officer

Facsimile No.: (985) 876-5444

 

If to the Facility Agent or Security Trustee:

 

DNB BANK ASA
New York Branch
200 Park Avenue, 31st Floor
New York, New York 10166
Attn: Credit Middle Office / Loan Services Department
Facsimile No.: (212) 681-4123

 

or to such other address as any party shall from time to time specify in
writing. Any notice sent by facsimile shall be confirmed by letter dispatched as
soon as practicable thereafter.

 

14

--------------------------------------------------------------------------------

 

 

Every notice or demand shall, except so far as otherwise expressly provided by
this Guaranty, be deemed to have been received (provided that it is received
prior to 2 p.m. New York time), in the case of a facsimile, on the date of
dispatch thereof (provided that if the date of dispatch is not a Banking Day in
the locality of the party to whom such notice or communication is sent it shall
be deemed to have been received on the next following Banking Day in such
locality), in the case of a letter, at the time of receipt thereof.

 

10.     CEA Eligible Contract Participant

 

Notwithstanding anything to the contrary in any Transaction Document, the Parent
Guarantor shall not be deemed to guarantee, become jointly and severally
obligated for or pledge assets in support of a “swap,” as defined in Section
1(a)(47) of the Commodity Exchange Act (“CEA”), of any Credit Party if at the
time that swap is entered into, the Parent Guarantor is not an “eligible
contract participant” as defined in Section 1(a)(18) of the CEA.

 

11.     HEADINGS

 

In this Guaranty, Section headings are inserted for convenience of reference
only and shall be ignored in the interpretation hereof.

 

[Signature Page Follows]

 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Parent Guarantor
as of the 28th day of September, 2018.

 

  SEACOR MARINE HOLDINGS INC.           By: Jesús Llorca   Name: Jesús Llorca  
Title:   Executive Vice President and Chief Financial Officer

 